                                 Case 8:18-cv-01644-VAP-KES Document 19 Filed 10/11/18 Page 1 of 3 Page ID #:528




                                  1
                                                                United States District Court
                                  2                            Central District of California

                                  3
                                                                                                                   OCT 11, 2018
                                  4
                                                                                                                       BH
                                  5
                                          In re                                        SA 18-cv-01644-VAP (KES)
                                  6
                                          Eagan Avenatti, LLP,                           Order Denying Judgment
                                  7
                                                                     Debtor.            Creditor Jason Frank Law,
                                  8                                                    PLC’s Ex Parte Application
                                                                                       for Order Shortening Time
                                  9
                                                                                        on Hearing on Motion for
                                 10                                                        Withdrawal of the
Central District of California
United States District Court




                                                                                           Reference from the
                                 11
                                                                                       Bankruptcy Court (Doc. No.
                                 12                                                                13)
                                 13

                                 14

                                 15          Before the Court is judgment creditor Jason Frank law, PLC’s (“JFL”) Ex Parte
                                 16   Application for Order Shortening Time on Hearing on Motion for Withdrawal of the
                                 17   Reference from the Bankruptcy Court (“Ex Parte Application” or “Ex Parte App.”)
                                 18   (Doc. No. 13) and a Motion for the Withdrawal of the Reference from the Bankruptcy
                                 19   Court (“Motion” or “Mot.”) (Doc. No. 12). After consideration of the papers in
                                 20   support of and in opposition to the Ex Parte Application and the Motion, the Court
                                 21   DENIES JFL’s Ex Parte Application and schedules a hearing on the Motion for October
                                 22   22, 2018.
                                 23

                                 24                                   I. BACKGROUND
                                 25          JFL seeks, through its Ex Parte Application, to have its Motion heard on shortened
                                 26   time, i.e. before October 10, 2018. (Ex Parte App. at 2.) It seeks this shortened hearing



                                                                                   1
                                 Case 8:18-cv-01644-VAP-KES Document 19 Filed 10/11/18 Page 2 of 3 Page ID #:529




                                  1   time because United States Bankruptcy Judge Catherine Bauer, who had previously been
                                  2   overseeing this case, issued a Notice of Intent to Abstain from hearing JFL’s Motion.
                                  3   (Id.) If Judge Bauer abstains, then this proceeding would continue in front of this Court
                                  4   and United States Magistrate Judge Karen E. Scott. (Id.)
                                  5

                                  6           The parties have scheduled a hearing before Bankruptcy Judge Bauer and a hearing
                                  7   before Magistrate Judge Scott, both on October 10, 2018. (Id. at 2.) Debtor Eagan
                                  8   Avenatti, LLP has allegedly questioned whether this Court and Magistrate Judge Scott
                                  9   would have authority to decide the Motion at the October 10, 2018 hearing. (Id. at 5.)
                                 10
Central District of California
United States District Court




                                 11           JFL seeks to have its Motion heard in this Court on or before October 8, 2018 so
                                 12   that JFL can appear before Magistrate Judge Scott on October 10, 2018 with certainty
                                 13   that she has authority to hear its Motion. (Id. at 5.)
                                 14

                                 15                                    II.     DISCUSSION
                                 16           Pursuant to the Local Rules, a “notice of motion shall be ﬁled with the Clerk not
                                 17   later than twenty-eight (28) days before the date set for hearing” if served on a party elec-
                                 18   tronically. (See Local Rule 6-1.) Under certain circumstances, a party may be relieved of
                                 19   this requirement if they ﬁle an ex parte application for a motion to be heard on shortened
                                 20   time.
                                 21

                                 22           “The purpose of ... the ex parte motion papers is to establish why the accompany-
                                 23   ing proposed motion for the ultimate relief requested cannot be calendared in the usual
                                 24   manner.” Mission Power Engineering Co. v. Continental Cas. Co., 883 F. Supp. 488, 492
                                 25   (C.D. Cal. 1995). To be entitled to ex parte relief, the moving party must show that it will
                                 26




                                                                                    2
                                 Case 8:18-cv-01644-VAP-KES Document 19 Filed 10/11/18 Page 3 of 3 Page ID #:530




                                  1   be “irreparably prejudiced if the underlying motion is heard according to regular noticed
                                  2   motion procedures.” (Id.)
                                  3

                                  4         JFL’s only argument for why its Motion should be heard on shortened time is that
                                  5   “delaying a hearing on the Protective Order Motion and the Withdrawal Motion would
                                  6   unduly and unfairly further delay Judgment enforcement proceedings, which effectively
                                  7   have been in abeyance since the Bankruptcy Court stated its intent to abstain on August
                                  8   30, 2018.” (Ex Parte App. at 5.) The Court does not find that such a delay would irrepa-
                                  9   rably prejudice JFL.
                                 10
Central District of California
United States District Court




                                 11                                  III. CONCLUSION
                                 12         For the foregoing reasons, the Court DENIES JFL’s Ex Parte Application and
                                 13   schedules a hearing on the Motion for Withdrawal of the Reference from the Bankruptcy
                                 14   Court for Monday, October 22, 2018 at 2:00 p.m. Opposition to the Motion shall be
                                 15   ﬁled and served no later than noon on October 18, 2018.
                                 16

                                 17         IT IS SO ORDERED.
                                 18

                                 19   Dated:     10/11/18
                                 20
                                                                                             Virginia A. Phillips
                                                                                      Chief United States District Judge
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26




                                                                                  3
